Citation Nr: 0941502	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  04-43 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left foot 
disability. 

2.  Entitlement to service connection for an acquired 
psychiatric disability, including depression. 

3.  Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for post-operative 
residuals of breast cancer.

4.  Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for abdominal scarring.

5.  Entitlement to a compensable disability rating for 
external hemorrhoids.

6.  Entitlement to increased disability ratings for 
erythematous pruritic dermatitis, currently evaluated as 10 
percent disabling.
 
7.  Entitlement to a disability rating in excess of 
10 percent for nasopharyngitis.  

8.  Entitlement to a disability rating in excess of 10 
percent for hypothyroidism. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1985 to September 
1992.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a February 2004 rating 
decision that denied increased disability ratings for 
external hemorrhoids, erythematous pruritic dermatitis, 
nasopharyngitis, and hypothyroidism; and from a July 2005 
rating decision that denied service connection for a left 
foot disability and for depression, and denied compensation 
benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, 
for post-operative residuals of breast cancer and abdominal 
scarring.  The Veteran timely appealed.

In September 2006, the Veteran testified during a video 
conference hearing before the undersigned.  In April 2007, 
the Board remanded the matters for additional development.

In July 2009, the RO increased the disability evaluation to 
10 percent for erythematous pruritic dermatitis, effective 
March 2009.  Because higher evaluations are available for 
erythematous pruritic dermatitis, and the Veteran is presumed 
to seek the maximum available benefit for a disability, the 
claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The Board notes that the Veteran filed a claim under the 
Federal Tort Claims Act (FTCA), based upon the same events 
which led to the 38 U.S.C.A. § 1151 claims.  Correspondence 
received by VA in June 2005 includes documentation showing a 
monetary settlement of the FTCA claim in the amount of 
$310,000 (Vol. 4).  Accordingly, any benefits payable to the 
Veteran pursuant to the provisions of 38 U.S.C.A. § 1151 are 
subject to the offset provisions described in 38 C.F.R. 
§ 3.362 (2009).


FINDINGS OF FACT

1.  Chronic foot disability was not exhibited in service and 
is not otherwise related to active service.

2.  Chronic psychiatric disability was not exhibited in 
service and is not otherwise related to active service.

3.  The competent evidence of record is against a finding 
that the Veteran had additional disability, including post-
operative residuals of breast cancer, that was proximately 
caused by any error in judgment, carelessness, negligence, or 
similar instance of fault on the part of VA, or an event that 
was not reasonably foreseeable as a result of VA medical or 
surgical treatment.

4.  The competent evidence of record is against a finding 
that the Veteran had additional disability, including 
abdominal scarring, that was proximately caused by any error 
in judgment, carelessness, negligence, or similar instance of 
fault on the part of VA, or an event that was not reasonably 
foreseeable as a result of VA medical or surgical treatment.

5.  The Veteran's external hemorrhoids are no more than 
moderate in degree and are not productive of large or 
thrombotic hemorrhoids that are irreducible and have 
excessive redundant tissue, evidencing frequent occurrences.

6.  For the period prior to March 23, 2009, the Veteran's 
erythematous pruritic dermatitis affects less than 5 percent 
of the entire body or exposed areas, and does not involve 
systemic therapy; there are no objective findings of 
disfigurement, scarring, or functional impairment.

7.  For the period from March 23, 2009, the Veteran's 
erythematous pruritic dermatitis affects less than 20 percent 
of the entire body or exposed areas, and does not involve 
systemic therapy; there are no objective findings of 
disfigurement, scarring, or functional impairment.

8.  The Veteran's nasopharyngitis has been manifested by six 
or fewer non-incapacitating episodes per year of sinusitis 
and no more than two incapacitating episodes per year 
characterized by headaches, pain, and purulent discharge or 
crusting; the necessity for surgery or evidence of 
osteomyelitis are not shown.

9.  The Veteran's hypothyroidism has been manifested 
primarily by some symptoms of sluggishness and weight gain; 
fatigability, mental sluggishness, and constipation due to 
hypothyroidism are not demonstrated.




CONCLUSIONS OF LAW

1.  A left foot disability was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.  Chronic psychiatric disability was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).

3.  The criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for post-operative 
residuals of breast cancer are not met.  38 U.S.C.A. § 1151 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.358, 
3.361(b), 3.800 (2009). 

4.  The criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for abdominal scarring are 
not met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.358, 3.361(b), 3.800 (2009). 

5.  The criteria for a compensable disability evaluation for 
external hemorrhoids are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.114, 
Diagnostic Code 7336 (2009).

6.  For the period prior to March 23, 2009, the criteria for 
a compensable disability evaluation for erythematous pruritic 
dermatitis are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.118, 
Diagnostic Code 7806 (2009).

7.  For the period from March 23, 2009, the criteria for a 
disability evaluation in excess of 10 percent for 
erythematous pruritic dermatitis are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.7, 4.20, 4.118, Diagnostic Code 7806 (2009).

8.  The criteria for a disability rating in excess of 10 
percent for nasopharyngitis are not met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 
4.97, Diagnostic Codes 6510 to 6514 (2009).

9.  The criteria for a disability rating in excess of 10 
percent for hypothyroidism are not met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 
4.119, Diagnostic Code 7903 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA should notify the Veteran of:  (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; and (3) the evidence, if any, to 
be provided by the claimant.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(codified at 38 C.F.R. Part 3).

A recent decision by the United States Court of Appeals for 
the Federal Circuit has addressed the amount of notice 
required for increased rating claims, essentially stating 
that general notice is adequate and notice need not be 
tailored to each specific Veteran's case.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores 
v. Shinseki, Nos. 2008-7150, 2008-7115 (Fed. Cir. Sept. 4, 
2009). 

Through March 2004, July 2004, December 2005, March 2006, and 
May 2007 letters, the RO or AMC notified the Veteran of 
elements of service connection, and the evidence needed to 
establish each element; and the legal criteria governing 
claims of entitlement to an increased disability rating, and 
for compensation benefits under 38 U.S.C.A. § 1151.  These 
documents served to provide notice of the information and 
evidence needed to substantiate the claims.

VA's letters notified the Veteran of what evidence she was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed her that it would make reasonable 
efforts to help her get evidence necessary to support her 
claims, particularly, medical records, if she gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the March 2006 letter, the RO specifically notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each of the Veteran's claims 
decided on appeal has been fully developed and re-adjudicated 
by an agency of original jurisdiction after notice was 
provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO or AMC 
has obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for VA 
examinations in connection with certain claims on appeal, 
reports of which are of record.  The Veteran has not 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.

The Veteran has not been afforded an examination for her 
claimed left foot disability.  Under the VCAA, VA is obliged 
to provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  As will be discussed below, there is no competent 
evidence that a claimed left foot disability may be related 
to service.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Service Connection

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  Service treatment records of the 
Veteran's entry report no defects.
 
For the showing of chronic disease, there must be a 
combination of sufficient manifestations to identify the 
disease entity and sufficient observation at the time, as 
distinguished from isolated findings or a diagnosis including 
the word "chronic".  38 C.F.R. § 3.303 (2009).  



Left Foot Disability

Service treatment records do not reflect any findings or 
complaints of foot pain or a left foot disability.  

X-rays taken of the Veteran's left foot in March 1994 
revealed no fracture, dislocation, or other bone or joint 
pathology.  No lateral views were available for comparison; 
the impression was normal limited left foot.  Records reflect 
that aspiration of a foot cyst in February 1995 was negative 
for malignancy.

VA treatment records, dated in May 2003, show complaints of a 
painful left navicular region.  The Veteran reported that 
fluid had been aspirated from a recurrent mass about one year 
ago, and that chronic soreness had set in.  On examination, 
heel rise caused some pain.  The ganglion could not be 
isolated, and there was no obvious collapse or deformity of 
the left foot.

Private treatment records, dated in December 2003, reflect 
that the Veteran complained of a painful, swollen area on the 
left foot that had been present for many years and previously 
diagnosed as a ganglion cyst.  The Veteran recalled no 
history of a specific injury to the area, although she did do 
a lot of running in military service.  Examination revealed a 
firm mass that was slightly spongy, consistent with suspected 
ganglion cyst.

MRI scans of the Veteran's left foot in December 2003 
revealed post-surgical changes from ganglion cyst resection 
medial to the navicular bone.  There was a one centimeter 
residual/recurrent ganglion cyst in the post surgical 
location.  There was a second structure in the adjacent 
abductor hallucis muscle body, which may represent a second 
ganglion/synovial cyst or may represent extension of the 
previously noted lesion.

Records show complaints of pain at the left first tarsal-
metatarsal joint in December 2004.  The impression was 
monoarticular inflammatory arthritis, probably gout.  In 
January 2005, the Veteran complained of foot pain.  The 
physician noted that the Veteran walked in wearing socks, and 
that her shoes were clearly too small for her.  The 
impression was osteoarthritis of the left foot.

In September 2006, the Veteran testified that she was treated 
at least three or four times while in military service for a 
left foot injury.  She testified that she had turned her 
ankle, and that several months later she started having 
problems with it.

In April 2007, the Veteran reported that her "gout" was 
acting up again, and that an area on the medial side of her 
left foot had begun to hurt when she had a gout flare.  She 
reported having these flares about two or three times yearly, 
which were relieved by anti-inflammatory medications.

Notwithstanding that a ganglion cyst on the left foot was 
first noted post-service in February 1995 and a VA physician 
diagnosed osteoarthritis of the left foot in January 2005, 
there were no manifestations of pertinent disability in 
service and the competent evidence fails to establish a 
continuity of symptomotology of a left foot disability 
following military service.

While the Veteran contends that the disability had its onset 
in service and has continued since that time, her assertions 
are not credible.  The service treatment records are fairly 
extensive and do not reflect treatment for foot disability.  
Her separation examination revealed normal lower extremities 
except for right knee problems.  In her Report of Medical 
History, she listed over twenty disabilities she had or had 
had at one time and specified that she had never had problems 
with being lame, bone or joint deformity or foot trouble.  
The Board does not find it as likely as not that current foot 
problems initiated in service and continued from that time.  
Moreover, there is no competent evidence linking either a 
ganglion cyst or osteoarthritis of the left foot with injury 
or disease in service, and no competent evidence establishing 
the onset of either disability in service.

Because there is no showing of continuity of foot problems 
since service and the competent evidence does not link a 
currently shown disability to service and there is no 
evidence of ganglion cyst or osteoarthritis of the left foot 
in service or until many years after service, the weight of 
the evidence is against the claim.  As the weight of the 
competent evidence is against the claim, the doctrine of 
reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

Hence, the weight of the evidence is against the claim, and 
against the grant of service connection for a left foot 
disability.

Acquired Psychiatric Disability, to Include Depression

According to the Veteran's testimony in September 2006, she 
contends that her current psychiatric disability, to include 
depression, had its onset in service.

The evidence reflects that the Veteran was hospitalized in 
service from February 1986 to March 1986, and was treated for 
depression.  The diagnosis at the time of discharge from the 
hospital was depression-reactive, resolved.  Mental status 
examination in April 1988 was normal; no psychiatric 
diagnosis was provided.

The post-service treatment records include clinical diagnoses 
of an adjustment disorder, mood disorder, and depression.  
The evidence also includes November 2004 VA treatment 
records, indicating that the Veteran's treatment for anxiety 
and depression started five years ago during her treatment 
for breast cancer.  Since then, the Veteran has been 
diagnosed with a major depressive disorder.  The Board notes 
that, in June 2005, a VA examiner opined that the Veteran's 
depression was secondary to her right mastectomy.

While the Veteran contends that the disability had its onset 
in service and has continued since that time, her assertions 
are not credible.  The service treatment records reflect that 
she was treated for depression in service that was described 
as resolved following treatment.  A subsequent mental status 
examination in 1988 was normal and no abnormality was 
detected on the psychiatric evaluation at service discharge.  
In her Report of Medical History at service discharge, she 
did indicate that she had or had had nervous trouble, 
depression or excessive worry and trouble sleeping and the 
examiner noted that she had had air sickness and had 
insomnia.  However, post service treatment for nervous 
problems coincided with her diagnosis and treatment for 
breast cancer and on VA examination in June 2005, the Veteran 
indicated that her depression followed the diagnosis of 
cancer.  The examiner opined that the depression was 
secondary to breast cancer and this is the only etiology 
opinion of record.  The Board does not find it as likely as 
not that current psychiatric disability initiated in service 
and continued from that time.  Moreover, there is no 
competent evidence linking psychiatric disability to service, 
and no competent evidence establishing the onset of pertinent 
disability in service.

While the Veteran claims that psychiatric disability had its 
onset in service, a clear preponderance of the evidence is 
against a finding continuity of psychiatric disability since 
service and the competent evidence does not link a currently 
shown disability to service.  As the weight of the competent 
evidence is against the claim, the doctrine of reasonable 
doubt is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Hence, the weight of the evidence is against the claim, and 
against the grant of service connection for a psychiatric 
disability.

III.  Compensation Pursuant to 38 U.S.C.A. § 1151 

Under current provisions of 38 U.S.C.A. § 1151, compensation 
shall be awarded for a Veteran's qualifying additional 
disability in the same manner as if such additional 
disability was service-connected.  A qualifying disability is 
one which is not the result of a Veteran's willful 
misconduct, and which was caused by hospital care, medical or 
surgical treatment, or examination furnished the Veteran 
under any law administered by VA, and the proximate cause of 
the disability is carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151(a). 

To determine whether a Veteran has additional disability, VA 
compares the Veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, upon which the claim is based to the Veteran's 
condition after such care or treatment has stopped.  
38 C.F.R. § 3.361(b); see also 38 C.F.R. § 3.358(b)(1).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, resulted in the 
Veteran's additional disability.  38 C.F.R. § 3.361(c)(1); 
see also 38 C.F.R. § 3.358(c)(1).  The proximate cause of 
disability is the action or event that directly caused the 
disability, as distinguished from a remote contributing 
cause.  To establish that carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a Veteran's 
additional disability, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
the Veteran's additional disability (as explained in 
paragraph (c) of this section); and that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a Veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  38 C.F.R. § 3.361(d)(2).

When assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered 
probative if it is definitive and supported by detailed 
rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The Court has held that claims file review, as it 
pertains to obtaining an overview of a claimant's medical 
history, is not a requirement for private medical opinions.  
A medical opinion that contains only data and conclusions is 
not entitled to any weight.  Further, a review of the claims 
file cannot compensate for lack of the reasoned analysis 
required in a medical opinion, which is where most of the 
probative value of a medical opinion comes from.  "It is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."  See Nieves-Rodriguez v. Peake, No. 06-312 (U.S. 
Vet. App. Dec. 1, 2008)

Post-Operative Residuals of Breast Cancer

A November 1998 mammogram revealed a nodule with irregular 
borders in the medial aspect of the right breast.  A biopsy 
was completed in November 1999.

Records reflect that the Veteran underwent a right mastectomy 
in December 1999 with reconstruction of a TRAM flap.  The 
Veteran had a complicated post-operative course that included 
removal of the TRAM flap.  She also had a lymph node positive 
in her specimen from a lymph node dissection.  The Veteran 
underwent chemotherapy.  (Vol. 2).  A mammogram in September 
2003 revealed no evidence of malignancy (Vol. 3).

The Veteran contends that she incurred additional disability, 
both as a result of the delay in treatment and as a result of 
negligence in VA's medical or surgical treatment.

The report of a July 2005 VA examination reflects that the 
Veteran was apparently free of breast cancer, and wore a 
breast prosthesis.  Examination of the chest wall revealed 
surgical absence of the right breast.  There is a curvilinear 
scar horizontally across the chest wall that measured 24 
centimeters in length.  The scar was not functionally 
significant, nor was it anymore cosmetically disfiguring than 
any mastectomy without reconstruction.  There was no swelling 
of the arm, and shoulder and elbow motion was normal.  The 
examiner opined that the Veteran received proper skillful 
care.  The examiner also reviewed the claims file, and found 
no evidence of improper care (Vol. 4).

A mammogram in August 2007 was stable and benign.

During a March 2009 VA examination, the Veteran reported 
having concerns that the delay in diagnosis had affected her 
outcome and her staging.  She reportedly found a mass in her 
right breast during self-examination in February 2008.  She 
scheduled a medical appointment in March 2008, and was told 
that the mass was benign.  In October 2008, a mammogram was 
done, and subsequent biopsy was determined to be breast 
cancer.  The examiner opined that the mass should have been 
biopsied at the time it was first called to the attention of 
the physician, given the Veteran's family history of breast 
cancer (mother and three sisters).  While the eight month 
delay could have been avoided, the examiner could not say 
without resorting to conjecture that the delay did in fact 
increase the Veteran's staging.  The examiner opined that the 
delay did not add to her disability, although specifically 
recognizing the Veteran's staging with a positive node having 
developed during this interval and that she currently was 
disease free (Vol. 5).

Here, the March 2009 examiner reviewed the entire claims 
file, and pointed out that the delay in diagnosis should have 
been avoided, though the Veteran was now disease free.  
However, no finding of additional disability could be made 
without resorting to speculation.  In fact, the examiner 
concluded that in his opinion, the delay in treatment did not 
add to her disability.  Moreover, there is also no evidence 
of negligence or carelessness, or lack of proper skills or 
judgment in performing the right mastectomy in December 1999.  
The July 2005 examiner opined that the Veteran received 
proper skillful care.  Both the March 2009 and July 2005 
examiners' opinions are factually accurate, fully 
articulated, and contain sound reasoning.  Therefore, each of 
the opinions is afforded significant probative value.  

The competent evidence weighs against a finding of any 
additional disability related to improper care or an 
unforeseen event related to VA medical or surgical treatment 
in December 1999.  

Abdominal Scarring 

Records show that the Veteran was explained the risks and 
benefits of prosthetic reconstruction using an expander 
followed by a permanent implant, as well as the use of 
autologous tissue reconstruction with a TRAM (transverse 
rectus abdominis muscle flap) in November 1999.  She 
consented for reconstruction with autologous tissue (TRAM) at 
the time of her right mastectomy (Vol. 2).

As noted above, following the right mastectomy, the Veteran 
underwent debridement of infected skin with complex drainage 
of the abdominal wound.  The wound was again debrided in 
January 2000.  The abdominal wound continued to heal slowly, 
and the Veteran remained on convalescence in April 2000.

In February 2004, the Veteran reported that she still had a 
hole in her stomach from the surgical operations that "did 
not completely close up," and that she tried to deal with 
the physical and mental scars daily (Vol. 3).

The Veteran contends that she incurred additional disability 
as a result of negligence in VA's medical or surgical 
treatment, because the abdominal wound took almost ten years 
to heal and there is a hole about the size of a baseball in 
her stomach.

The report of a July 2005 VA examination reflects that the 
Veteran had a reconstructive procedure at the time of her 
mastectomy, to transfer a flap from the abdomen to the chest 
wall in preparation for a breast construction.  The flap 
started developing signs and symptoms of an infection, and 
later was surgically debrided and removed.  There was no 
further evidence of infection.  Examination of the abdomen 
revealed a healed transverse surgical scar that extended with 
an inverted T towards the umbilicus.  The scar was slightly 
depressed but well-healed, nontender, and without any 
evidence of fascial weakness.  The examiner opined that the 
Veteran received proper skillful care, and the event leading 
to the walls of her transverse flap was not due to poor 
judgment or neglect on the part of treating physicians, but 
rather was a known possible complication of this type of 
surgery and promptly recognized and treated.  The examiner 
added that, although unfortunate that this occurred, it was 
not due to carelessness or neglect or lack of proper skill or 
arrogant judgment (Vol. 4).

During a March 2009 VA examination, the Veteran reported that 
her abdomen occasionally bulged at the site of her previous 
flap transfer.  Examination of the abdomen revealed an 
incision, 50 centimeters in length, located transversely in 
the suprapubic skin crease with a circular incision around 
the underlying tissue.  The examiner noted that the incision 
was well healed and unattached to the underlying tissue, and 
was not cosmetically significant.  No additional disability 
was found.   

Here again, there was no finding of additional disability.  
The March 2009 examiner pointed out that the debridement and 
removal of the transverse flap, though unfortunate, were 
recognized complications of the surgery.  It was not 
suggested that scarring was an unforeseen circumstance of 
such treatment.  Nor is there evidence of negligence or 
carelessness, or lack of proper skills or judgment in the 
debridement and slow healing of the abdominal wound.
  
The competent evidence weighs against a finding of any 
additional disability related to improper care or an 
unforeseen event related to VA medical or surgical treatment 
following the December 1999 right mastectomy and pertaining 
to the abdominal wound.  

IV.  Increased Disability Ratings

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2009).

The Veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. § 4.1.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

A.  External Hemorrhoids

Service connection has been established for external 
hemorrhoids, effective October 1992.  The RO currently 
assigned a noncompensable disability rating under 38 C.F.R. 
§ 4.114, Diagnostic Code 7336.

Diagnostic Code 7336 provides a noncompensable evaluation for 
mild or moderate external or internal hemorrhoids.  A 10 
percent evaluation requires large or thrombotic, irreducible 
hemorrhoids with excessive redundant tissue evidencing 
frequent recurrences.  A 20 percent rating requires 
hemorrhoids with persistent bleeding and secondary anemia or 
with fissures.  38 C.F.R. § 4.114, Code 7336.

In September 2006, the Veteran testified that she continued 
to have recurrent hemorrhoids, about twice a year.  She 
received medication from VA, which worked to some degree.  
The Veteran testified that the condition is recurrent, and 
worse during the winter.

VA treatment records, dated in September 2006, reflect 
complaints of hemorrhoids of two weeks' duration.  In 
September 2007, the Veteran complained of hemorrhoids over 
the last four months with itching and burning and some 
bleeding.  On each occasion she was prescribed medication to 
treat minor pain, itching, swelling, and discomfort caused by 
hemorrhoids.
 
During a March 2009 VA examination, the Veteran reported 
using suppositories on average three times per week, and 
reported problems with constipation.  Examination revealed 
external hemorrhoidal tags at the five o'clock position and 
the nine o'clock position.  Distraction on these did not 
reveal any internal hemorrhoidal tissue.  The diagnosis was 
external hemorrhoids grade II of IV.  The examiner noted that 
the Veteran viewed the external hemorrhoids as a very minor 
issue.

In this case, although the Veteran's external hemorrhoids are 
symptomatic at times, as indicated by her report of 
occasional flare-ups and the use of suppositories, the 
external hemorrhoids are not more than moderate in degree, 
properly rated noncompensable under Diagnostic Code 7336.  
There is no showing of large or thrombotic, irreducible 
hemorrhoids, with excessive redundant tissue, evidencing 
frequent occurrences to warrant a compensable evaluation.  
The March 2009 examiner found no internal hemorrhoids and 
described the external hemorrhoids as neither inflamed nor 
tender.  The hemorrhoids have been described as a minor 
issue.  Hence, her symptoms do not meet or approximate the 
criteria for a compensable disability rating under 38 C.F.R. 
§ 4.114, Diagnostic Code 7336.

Thus, the weight of the evidence is against the grant of a 
compensable disability rating for service-connected external 
hemorrhoids.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 
(2009).

B.  Erythematous Pruritic Dermatitis

Service connection has been established for erythematous 
pruritic dermatitis, effective October 1992. 

Effective March 23, 2009, the RO assigned a 10 percent 
disability rating for erythematous pruritic dermatitis under 
38 C.F.R. § 4.118, Diagnostic Code 7899-7806, pertaining to 
dermatitis or eczema.  A hyphenated diagnostic code reflects 
a rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27).

Diagnostic Code 7806 provides a 0 percent (noncompensable) 
rating where less than 5 percent of the entire body or less 
than 5 percent of exposed areas are affected, and; no more 
than topical therapy is required during a twelve month 
period.  A 10 percent rating is warranted where at least 
5 percent, but less than 20 percent, of the entire body, or 
at least 5 percent, but less than 20 percent of exposed areas 
are affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of less than six weeks during a twelve 
month period.  A 30 percent rating is warranted where 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during a twelve month period.  The highest rating 
of 60 percent is assigned when more than 40 percent of the 
entire body or more than 40 percent of exposed areas are 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs is 
required during a twelve month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2009).  

Alternatively, the service-connected erythematous pruritic 
dermatitis could be evaluated under 38 C.F.R. § 4.118, 
Diagnostic Code 7800, pertaining to disfigurement of the 
head, face, or neck.  The Board notes, however, that no more 
than one of these ratings may be assigned without violating 
the rule against the pyramiding of disabilities.  38 C.F.R. 
§ 4.14.  

For disfigurement of the head, face, or neck, a 10 percent 
rating is assigned when there is one characteristic of 
disfigurement.  A 30 percent rating is assigned when there is 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features, or; 
with two or three characteristics of disfigurement; a 50 
percent rating is assigned for visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired sets of features, or; with four or five 
characteristics of disfigurement; and, an 80 percent rating 
is provided when there is visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features, or; with six or more 
characteristics of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2008).

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under Section 4.118, are:  a scar 5 or 
more inches (13 or more cm.) in length; scar at least one-
quarter inch (0.6 cm.) wide at widest part; surface contour 
of scar elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo- or hyper- pigmented in an area 
exceeding six square inches (39-sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39-sq. 
cm.); and skin indurated and inflexible in an area exceeding 
six square inches (39- sq. cm.).

Pursuant to Note 2, tissue loss of the auricle is to be rated 
under Diagnostic Code 6207 (loss of auricle).

Pursuant to Note 3, the adjudicator is to take into 
consideration unretouched color photographs when evaluating 
under these criteria. 38 C.F.R. § 4.118, Diagnostic Code 
7800, Notes 1-3 (2008).

More recent changes to the rating criteria for evaluation of 
disfigurement or scars are applicable only to claims received 
by VA on or after October 23, 2008 (see 73 Fed. Reg. 54708 
(September 23, 2008)), and, hence, are inapplicable in this 
case.

Although the Veteran contends that her erythematous pruritic 
dermatitis is more severe than currently rated, the objective 
evidence does not support increased disability ratings.

The report of an October 2003 VA examination reflects a 
narrative history of dry and itchy skin of three years' 
duration, and treated with topical medication and one percent 
hydrocortisone in the past.  The Veteran reported that the 
condition worsened in the summer.  The examiner found no 
evidence of disease at the present time.

In September 2006, the Veteran testified that she applied 
topical medication on her skin. She described the location of 
the skin condition as underneath her arms, from the wrist to 
the shoulder of each arm.  The Veteran also testified that 
the condition worsened in the winter.  

During a March 23, 2009 VA examination, the Veteran reported 
using a topical cream in a 10 percent concentration for dry 
skin on her feet.  The Veteran reported rough, scaly, itchy, 
burning skin-mostly of the cheeks, the chest and upper back, 
as well as upper arms.  On examination, there was evidence of 
xerosis and scaling-especially on the cheeks, upper chest, 
and back.  The percent of total body surface area affected 
was approximately 10 percent; the percent of exposed body 
surface area affected was approximately 15 percent.  The 
examiner found no acne or chloracne, and no scars.  No 
clinical tests or photographs were indicated.  The examiner 
noted that the Veteran did not require systemic therapy in 
the past, and did not require it now.  No characteristics of 
disfigurement were noted.

Where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Prior to the March 23, 2009 VA examination, the objective 
medical evidence does not show that treatment required 
systemic therapy, or that at least 5 percent of the entire 
body or exposed areas were affected at any time.  There is 
neither evidence of any disfigurement of the head, face, or 
neck, nor of any scarring to warrant a compensable disability 
rating under 38 C.F.R. § 4.118, Diagnostic Code 7800.  

As of the March 23, 2009 VA examination, the Veteran's 
erythematous pruritic dermatitis is shown to affect less than 
20 percent of the entire body or exposed areas.  The use of 
systemic treatment has not been required at any time.  Her 
symptoms do not meet or approximate the criteria for a 
disability rating in excess of 10 percent under 38 C.F.R. 
§ 4.118, Diagnostic Code 7806.

Thus, the weight of the evidence is against the grant of 
increased disability ratings for service-connected 
erythematous pruritic dermatitis.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.21 (2009).

C.  Nasopharyngitis

Service connection has been established for nasopharyngitis, 
effective October 1992.  The RO currently assigned a 10 
percent disability rating under 38 C.F.R. § 4.97, Diagnostic 
Code 6599-6514, pertaining to chronic sphenoid sinusitis.  As 
noted above, a hyphenated diagnostic code reflects a rating 
by analogy (see 38 C.F.R. §§ 4.20 and 4.27).

Under the General Rating Formula for sinusitis (Diagnostic 
Codes 6510 through 6514), a 10 percent rating requires one or 
two incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent rating requires three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent rating requires 
osteomyelitis following radical surgery or; near constant 
sinusitis characterized by headaches, pain, and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Codes 6510 
through 6514 (2009).

A note following Diagnostic Codes 6510 through 6514 define an 
incapacitating episode of sinusitis as one that requires bed 
rest and treatment by a physician.

During an October 2003 VA examination, the Veteran complained 
of pharyngitis, sinusitis, and headaches.  She reported 
having recurring sinusitis intermittently every two-to-three 
months, and that it sometimes flared.  In addition to 
congestion, the Veteran reported headaches, coughing, 
sneezing, and rhinorrhea.  When symptoms were severe, the 
Veteran obtained antibiotics.  X-rays revealed changes of 
chronic sinusitis in the right maxillary sinus.

Records reflect that the Veteran presented to the Emergency 
Room in March 2005, and was diagnosed with sinusitis.  In May 
2005, the Veteran was treated for a possible sinusitis 
infection.  She again went to the Emergency Room in October 
2005 and in January 2006 with complaints of sinus pressure 
and nasal congestion for two days and five days, 
respectively.

In September 2006, the Veteran testified that she missed work 
approximately three or four times yearly due to 
nasopharyngitis, and that she twice went to the Emergency 
Room on weekends.

Records show that the Veteran continued to seek VA outpatient 
and Emergency Room treatment for nasopharyngitis in 2007 and 
in 2008.  X-rays revealed normal paranasal sinuses in October 
2007.

During a March 2009 VA examination, the Veteran described her 
condition as consisting of sinusitis, headaches in the 
frontal area, and epistaxis or some spotting bloody mucus 
from the nose.  She indicated that the episodes averaged a 
duration of two-to-three days, and sometimes were more severe 
and required Emergency Room care.  The Veteran reported 
having three-to-four episodes on average yearly; and that the 
episodes for which she visited the Emergency Room lasted 
three-to-four days.  She estimated that she missed 
approximately two-to-three weeks from work yearly due to 
nasopharyngitis.  The examiner noted that the Veteran denied 
any purulent or significant purulent discharge, but that her 
symptoms consisted of some blood-tinged rhinorrhea.

In this case, although the Veteran's nasopharyngitis is 
symptomatic at times, as indicated by her report of 
occasional flare-ups and visits to the Emergency Room, the 
evidence does not reflect more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge to warrant a disability rating 
in excess of 10 percent.  Nor does the record show prolonged 
antibiotic treatment that lasts from four-to-six weeks on 
more than two occasions per year.  

Moreover, her symptoms primarily have remained constant 
throughout the course of the period on appeal and, as such, 
staged ratings are not warranted.  Hence, her symptoms do not 
meet or approximate the criteria for a disability rating in 
excess of 10 percent for nasopharyngitis under 38 C.F.R. 
§ 4.97, Diagnostic Code 6514.

D.  Hypothyroidism

Service connection has been established for hypothyroidism, 
effective October 1992.  The RO currently assigned a 10 
percent disability rating under 38 C.F.R. § 4.119, Diagnostic 
Code 7903.

Pursuant to Diagnostic Code 7903, a 10 percent rating is 
assigned when hypothyroidism is manifested by fatigability, 
or continuous medication is required for control.  A 
30 percent rating requires fatigability, constipation, and 
mental sluggishness.  A 60 percent rating requires muscular 
weakness, mental disturbance, and weight gain. A 100 percent 
rating requires cold intolerance, muscular weakness, 
cardiovascular involvement, mental disturbance (dementia, 
slowing of thought, depression), bradycardia (less than 60 
beats per minute), and sleepiness.  38 C.F.R. § 4.119. 

During an October 2003 VA examination, the Veteran reported 
being placed on medications for hypothyroidism around 1992 
because of fatigue and some weight gain.  Reportedly, her 
medications were stopped around three years ago, when doctors 
told her that her thyroid condition had stabilized.  Current 
complaints include an inability to lose weight.  The Veteran 
did not describe insensitivity to cold or heat, and she did 
not complain of joint pain or malaise.  On examination, the 
thyroid gland was not enlarged.  

In September 2006, the Veteran testified that she still had 
problems with tiredness, weight gain, and weight loss; and 
that she no longer took medications for hypothyroidism.

During a March 2009 VA examination, the Veteran reported that 
she had been followed with thyroid tests every six months 
since 2002; that she continued to have regular thyroid 
levels; and that she had not gone back on medication.  The 
examiner noted that the Veteran had some symptoms of 
sluggishness, and gained about 20 pounds in the past year.  
Laboratory testing was perfectly normal, with no evidence of 
hypothyroidism.

In this case, while the March 2009 examiner noted symptoms of 
sluggishness and weight gain, the examiner also opined that 
the symptoms were not due to hypothyroidism.  The Board notes 
that the Veteran reported problems with constipation during a 
recent VA examination for hemorrhoids; and that she no longer 
requires medication for thyroid control.  Laboratory testing 
has been normal.  Under these circumstances, the overall 
evidence does not meet or approximate the criteria for a 
disability rating in excess of 10 percent for hypothyroidism 
under 38 C.F.R. § 7903.  

Again, her symptoms primarily have remained constant 
throughout the course of the period on appeal and, as such, 
staged ratings are not warranted.

E.  Extraschedular Consideration and Conclusion

There is no showing that the Veteran's service-connected 
disabilities have resulted in so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  

In this regard, the Board notes that the Veteran's 
disabilities have not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
ratings), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  While she reportedly missed 
two-to-three weeks from work yearly due to nasopharyngitis, 
that amount is already contemplated in the assigned rating.  
The Veteran has not reported any additional lost time from 
work, or other economic impact from the disabilities.  There 
is no evidence of recent hospitalizations.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

Thus, the weight of the evidence is against the grant of 
increased disability ratings for each of the Veteran's 
claims.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 
(2009).




(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a left foot disability is denied.

Service connection for an acquired psychiatric disability, 
including depression is denied.  

The claim for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for post-operative 
residuals of breast cancer is denied.

The claim for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for abdominal scarring is 
denied.

A compensable disability rating for external hemorrhoids is 
denied.

For the period prior to March 23, 2009, a compensable 
disability evaluation for erythematous pruritic dermatitis is 
denied.

For the period from March 23, 2009, a disability evaluation 
in excess of 10 percent for erythematous pruritic dermatitis 
is denied.

A disability rating in excess of 10 percent for 
nasopharyngitis is denied.





______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


